    Case 5:20-cv-00827-DSF-AS Document 4 Filed 06/02/20 Page 1 of 2 Page ID #:18

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          EDCV 20-00827-DSF (AS)                                        Date    June 2, 2020
 Title             Demetrius T. Freeman v. William Barr, Attorney General




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

      On April 17, 2020, Demetrius T. Freeman (“Petitioner”), a federal prisoner at the
United States Penitentiary Victorville in Adelanto, California, filed a Petition for Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2241 (“Petition”). (Docket Entry No. 1).

       On April 20, 2020, the Court issued an Order Requiring the Filing of a First Amended
Petition or Notice of Voluntary Dismissal. (Docket Entry No. 3). (A copy of the Court’s
April 20, 2020 Order is attached.) The Court screened the Petition and found it deficient
in the following respects:

        (1) It appears that Petitioner has failed to identify the proper Respondent, the
        name of the person, i.e., prison warden having custody of Petitioner; (2)
        Petitioner has failed to plainly state “[t]he statutory or other basis for the
        exercise of jurisdiction by this Court,” in violation of Central District Local
        Rule 8-1 and Fed.R.Civ.P. Rule 8(a); (3) Petitioner’s claim(s) are
        incomprehensible. The Court is unable to discern what claim(s) Petitioner
        intends to assert; (4) Petitioner has alleged vague and conclusory “claims,” in
        violation of Fed.R.Civ.P. Rule 8(a) and 8(d); (5) It is unclear whether
        Petitioner has failed to exhaust each and every “claim” alleged in the Petition;
        and (6) It is unclear whether Petitioner is challenging the manner, location or
        condition of his sentence’s execution, a requirement for a federal habeas
        petition pursuant to 28 U.S.C. § 2241.
Id. at 1.
        The Court ordered Petitioner to file, by no later than May 20, 2020, either a First

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 5:20-cv-00827-DSF-AS Document 4 Filed 06/02/20 Page 2 of 2 Page ID #:19

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       EDCV 20-00827-DSF (AS)                                   Date   June 2, 2020
 Title          Demetrius T. Freeman v. William Barr, Attorney General

Amended Petition for Writ of Habeas Corpus by a Person in Federal Custody, pursuant to
28 U.S.C. § 2241 (“First Amended Petition”) on the proper Central District of California
form, a copy of which was provided to Petitioner. Id. Petitioner was instructed that the
First Amended Petition “should set forth clearly each claim which Petitioner intends to raise
in this proceeding and the factual bases for each claim.” Id. at 1-2.

       The Court’s April 20, 2020 Order stated the following: “Petitioner is advised that his
failure to comply with the above requirements may result in a recommendation that this
action be dismissed for failure to comply with the Court’s Order and/or for failure to
prosecute pursuant to Fed.R.Civ.P 41(b).” Id. at 2 (citing to Pagtalunan v. Galaza, 291 F.3d
639 (9th Cir. 2002)).

      To date, Petitioner has failed to file a First Amended Petition, or request an extension
of time to do so.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days
of the date of this Order (by no later than July 2, 2020), why this action should not be
dismissed for failure to comply with Court orders and/or prosecute pursuant to Fed.R.Civ.P.
41(b).

      Petitioner may discharge this Order by filing a First Amended Petition which
complies with the Court’s April 20, 2020 Order, or a statement setting forth why he is
unable to do so.

       Petitioner is expressly warned that the failure to timely file a response to this
Order will result in a recommendation that this action be dismissed with prejudice for
his failure to comply with Court orders and/or for his failure to prosecute. See Fed.R.
Civ. P. 41(b).

                                                                                0        :        0
                                                      Initials of Preparer            AF



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 2 of 2
